EXHIBIT 10.2

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made and
entered into this 29th day of March 2006 (the “Effective Date”), by and between
New Century Financial Corporation, a Maryland corporation (the “Corporation”)
and Robert K. Cole, an individual (the “Executive”).

RECITALS

THE CORPORATION AND THE EXECUTIVE ENTER INTO THIS AGREEMENT on the basis of the
following facts, understandings and intentions:

A. The Executive is currently employed by the Corporation as its Chief Executive
Officer.

B. The Corporation and the Executive desire to continue the Executive’s
employment with the Corporation on different terms and conditions as hereinafter
set forth and to provide for the Executive’s retirement.

C. This Agreement shall govern the employment relationship between the Executive
and the Corporation from and after the Effective Date and will supersede and
negate all previous agreements with respect to such relationship, including,
without limitation, that certain Employment Agreement effective as of January 1,
2004, by and between the Executive and the Corporation, as it has subsequently
been amended (the “Prior Employment Agreement”).

NOW, THEREFORE, in consideration of the above recitals incorporated herein and
the mutual covenants and promises contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby expressly
acknowledged, the Corporation and the Executive agree as follows:

1. Transition and Retirement.



1.1   Employment. The Corporation hereby employs the Executive, and the
Executive agrees to serve, as the Corporation’s Chief Executive Officer (“CEO”)
for the period commencing on the Effective Date and continuing through the
earlier of June 30, 2006 or the Retirement Date (as defined below) on the terms
and conditions expressly set forth in this Agreement. The Executive hereby
irrevocably resigns, effective as of the close of business on June 30, 2006, as
CEO and as an officer in any other capacity, and as a member, manager, director
and in any other capacity with the Corporation and each of its affiliates,
except that the Executive shall continue to be an executive of the Corporation
during the Period of Employment on the terms set forth below (but not the CEO)
and, subject to his reelection as a director of the Corporation, to serve as a
member of the Board. As used herein, the “Period of Employment” shall be the
period commencing on the Effective Date and ending on the earlier of (i) the
close of business on December 31, 2006 (subject to extension by the Board to a
later date with the Executive’s consent), or (ii) the date of termination of the
Executive’s employment pursuant to Section 4.1 (the last day on which the
Executive is employed by the Corporation pursuant to this sentence is referred
to herein as the “Retirement Date”). The Executive shall have no further rights
under or with respect to the Prior Employment Agreement other than as provided
in Section 2.2.



1.2   Release. Concurrent with the execution of this Agreement, the Executive
and the Corporation shall execute and deliver to each other the Mutual General
Release Agreement attached hereto as Exhibit A. Notwithstanding anything else
contained in this Agreement to the contrary, this Agreement shall be null and
void if the Executive revokes such Mutual General Release Agreement (or the
release contained therein) within any revocation period afforded by applicable
law.



1.3   Retirement. The Executive hereby irrevocably retires as an employee of the
Corporation and from any other office or position (other than as a member of the
Board) that he may hold with the Corporation or any of its affiliates, effective
as of the Retirement Date. The parties agree that the Executive waives any right
or claim to reinstatement as an employee of the Corporation and agrees not to
seek employment with the Corporation or its affiliates after the Retirement
Date. The Executive shall have no further employment or contractual relationship
with the Corporation or any of its affiliates (except as to the contractual
relationship that arises out of this Agreement and its attachments) after the
Retirement Date. As a condition of any obligation of the Corporation to the
Executive pursuant to Section 4.2, on the Retirement Date, the Executive shall
execute and deliver to the Corporation a Supplemental Release Agreement
(“Supplemental Release”) in the form attached hereto as Exhibit B provided that
the Corporation is willing to concurrently execute and deliver to the Executive
that same document. The Executive’s failure or refusal to execute the
Supplemental Release shall have no effect on the Corporation’s obligations to
the Executive pursuant to Section 4.2 if the Corporation is not willing to
execute the Supplemental Release.



1.4   Duties; No Other Employment. During the Period of Employment, the
Executive shall devote substantially all of the Executive’s business time,
energy and skill to the performance of the Executive’s duties for the
Corporation, and hold no other employment. Nothing herein shall preclude the
Executive from (i) continuing to serve on the boards of directors of the
corporations or entities listed on Exhibit C attached hereto, (ii) serving on
such other boards of directors of other business entities as the Board approves
in writing (which approval shall not be unreasonably withheld), (iii) engaging
in a reasonable level of charitable activities and community affairs, including
serving on boards of directors or the equivalent, and (iv) managing his personal
investments and affairs, provided that such activities do not materially
interfere with the effective discharge of his duties and responsibilities to the
Corporation. The Corporation hereby agrees that the Executive’s service on the
boards of directors of the entities listed on Exhibit C and any other entities
approved by the Board shall not be deemed a violation of the non-competition and
non-solicitation provisions of this Agreement. However, the Corporation shall
have the right to require the Executive to resign from any board or similar body
on which he may now or in the future serve if the Board reasonably determines
that such service materially interferes with the effective discharge of the
Executive’s duties and responsibilities to the Corporation or that any business
related to such service is then in material competition with any business of any
entity within the Corporation or any of its affiliates. The Executive shall also
be subject to the corporate policies of the Corporation as they are in effect
with respect to the Corporation’s executives generally from time to time
throughout the Period of Employment (including, without limitation, the
Corporation’s insider trading policy, Code of Business Conduct and Ethics, and
Code of Ethics for Senior Financial Officers, as they may change from time to
time).

2. Compensation.



2.1   Base Salary. The Executive’s base salary for the Period of Employment (the
“Base Salary”) shall be at a rate of FIVE HUNDRED AND NINETY-SEVEN THOUSAND
DOLLARS ($597,000) per annum and shall be paid in accordance with the
Corporation’s regular payroll practices in effect from time to time, but not
less frequently than in monthly installments.



2.2   Annual Incentive Bonus. The Executive shall be eligible to receive an
incentive bonus with respect to the 2006 calendar year in an amount to be
determined and paid in accordance with the terms of the Prior Employment
Agreement (including Exhibit A thereto). In the event that the Period of
Employment is extended beyond 2006 pursuant to Section 1.1, the Executive’s
right to receive any bonuses with respect to services performed after 2006 shall
be determined in the sole discretion of the Board.

3. Benefits.



3.1   Retirement, Welfare and Fringe Benefits. During the Period of Employment,
the Executive shall be entitled to participate in all employee pension and
welfare benefit plans and programs, and fringe benefit plans and programs, made
available by the Corporation to the Corporation’s senior executives generally,
in accordance with the eligibility and participation provisions of such plans
and as such plans or programs may be in effect from time to time; provided, that
the Executive shall not be eligible to participate in any new supplemental
executive retirement program other than as provided in Section 4.2(b)(v).



3.2   Reimbursement of Business Expenses. The Corporation shall reimburse the
Executive for all reasonable business expenses the Executive incurs during the
Period of Employment in connection with carrying out his duties to the
Corporation under this Agreement, subject to the Corporation’s expense
reimbursement policies in effect from time to time. In addition, the Corporation
shall reimburse the Executive for or pay the reasonable legal fees incurred by
the Executive relating to the negotiation and preparation of this Agreement.
Concurrently with the execution of this Agreement, the Executive shall provide
the Corporation with an estimate of such legal fees.



3.3   Vacation and Other Leave. During the Period of Employment, the Executive
shall accrue and be entitled to take paid vacation at a rate of six (6) weeks
per year (or such greater vacation benefits as may be provided under the
vacation policies applicable to the Corporation’s senior executives in effect
from time to time), subject to the Corporation’s policies regarding vacation
accruals (including, without limitation, limits on the amount of vacation that
may be accrued and untaken before future accruals cease). The Executive shall
also be entitled to all other holiday and leave pay generally available to other
executives of the Corporation.



3.4   Automobile Expenses. During the Period of Employment, the Corporation
shall provide the Executive with an automobile allowance of $500 per month.

4. Termination of Employment.



4.1   Termination. The Executive’s employment by the Corporation, and the Period
of Employment, may be terminated at any time by the Corporation: (i) with Cause
(as defined in Section 4.4), or (ii) on no less than thirty (30) days prior
written notice to the Executive, without Cause, or (iii) in the event of the
Executive’s death. The Executive’s employment by the Corporation, and the Period
of Employment, may be terminated at any time by the Executive.



4.2   Benefits Upon Termination. Upon the termination of the Executive’s
employment with the Corporation for any reason by the Corporation or by the
Executive, the Corporation shall have no further obligation to make or provide
to the Executive, and the Executive shall have no further right to receive or
obtain from the Corporation, any payments or benefits except as provided in this
Section 4.2.

(a) If the Executive’s employment is terminated by the Corporation for Cause,
the Corporation shall pay the Executive any Accrued Obligations (as defined in
Section 4.4).

(b) If the Executive’s employment is terminated by the Executive or by the
Corporation for any reason other than a termination by the Corporation for
Cause, including (without limitation) upon the expiration of the Period of
Employment as provided in Section 1.1, the Corporation shall, subject to the
following provisions of this Section 4.2 and the provisions of Section 4.3, pay
the Executive (or, in the event of his death, the Executive’s estate) the
Accrued Obligations and, subject to Section 23, the following benefits:

(i) The Corporation shall pay the Executive an amount, subject to tax
withholding and other authorized deductions, equal to TWO MILLION, SIX HUNDRED
AND THIRTY-SIX THOUSAND, FIVE HUNDRED AND THIRTY-NINE DOLLARS ($2,636,539), such
amount to be paid in a series of substantially equal installments (not less
frequently than monthly) over a period commencing with the Retirement Date and
continuing through the third anniversary of the Retirement Date.

(ii) The Corporation will continue to provide the Executive with medical
insurance coverage (the “Continuation Coverage”) substantially similar to
medical coverage provided to the Corporation’s active executive employees from
time to time. The Corporation shall provide the Continuation Coverage to the
Executive on a fully insured basis that satisfies the requirements of Section
105(h) of the Internal Revenue Code of 1986, as amended (the “Code”). The
Executive will not be charged a premium for the Continuation Coverage but will
be responsible for any required payments, including without limitation,
deductibles, copayments, and coinsurance. The Continuation Coverage shall
include coverage for the Executive’s spouse and dependent children who meet the
eligibility requirements for medical coverage for spouses and dependent children
of the Corporation’s active executive employees. The Executive’s Continuation
Coverage shall continue until the earliest of (1) the Executive’s death; (2) the
date the Executive becomes eligible for coverage under the health plan of a
future employer of him; or (3) the date the Corporation or its affiliates ceases
to offer any group medical coverage to its active executive employees. Coverage
for the Executive’s spouse and dependents will continue until the earlier of
(1) the date the Executive’s coverage terminates (other than a termination of
the Executive’s coverage due to the Executive’s death) or (2) the date the
spouse or dependent ceases to meet the eligibility requirements for medical
coverage for spouses and dependent children of the Corporation’s active
executive employees. Upon the Executive, or his spouse or dependent(s), becoming
eligible for Medicare, benefits under the Continuation Coverage to such person
shall be paid as if the individual is enrolled in Medicare, even if the
individual is not actually enrolled in Medicare. Notwithstanding anything herein
to the contrary, if the Corporation determines that it is impractical or
infeasible to provide the Continuation Coverage and the Executive, his spouse
and his dependents are able to obtain such medical coverage elsewhere, the
Corporation may in lieu thereof provide the Executive with monthly cash payments
equal to the monthly premium for medical coverage that the Executive, his spouse
and his dependants have to pay for materially similar coverage, with a full tax
gross-up of such amount to the extent necessary so that the Executive will have
no after-tax cost for such payments.

(iii) The Corporation will provide financial planning assistance to the
Executive for a period of twenty-four (24) months following the Retirement Date,
provided that in no event shall the Corporation’s aggregate costs for providing
such assistance exceed thirty thousand dollars ($30,000).

(iv) Notwithstanding anything else contained in any applicable plan document or
award agreement to the contrary, any stock options and other equity-based awards
granted to the Executive by the Corporation that are outstanding as of the
Retirement Date shall continue to vest and become exercisable in accordance with
the terms of such options and other awards for so long as the Executive
continues to serve as a member of the Board. Upon the termination of the
Executive’s service as a Board member, any stock options and other equity-based
awards granted to the Executive by the Corporation, to the extent then
outstanding and not otherwise vested, shall become fully vested as of the date
of such termination of Board service and, in the case of options, shall be
exercisable in accordance with the termination of service provisions applicable
to such options (including, without limitation, the maximum term of such
options).

(v) The Executive shall be entitled to participate in the Corporation’s 2006
Supplemental Executive Retirement Plan (the “SERP”), subject to the terms and
conditions set forth in the SERP. A copy of the SERP is attached hereto as
Exhibit D.

(vi) The Corporation shall pay the Executive a pro-rated share of any bonus
otherwise payable to the Executive pursuant to Section 2.2 above, for the period
from the beginning of the fiscal year in which the Retirement Date occurs
through the Retirement Date, based on the actual performance for such fiscal
year. Such bonus shall, subject to Section 23, be paid when bonuses for such
year are paid generally to the Corporation’s active executives.

The foregoing provisions of this Section 4.2 shall not affect: (i) the
Executive’s receipt of benefits otherwise due terminated employees under group
insurance coverage consistent with the terms of the applicable Corporation
welfare benefit plan; (ii) the Executive’s rights under the Consolidated Omnibus
Budget Reconciliation Act to continue participation in medical, dental,
hospitalization and life insurance coverage; (iii) the Executive’s receipt of
benefits otherwise due in accordance with the terms of the Corporation’s 401(k)
plan (if any) and/or the SERP; (iv) any rights that the Executive may have under
and with respect to a stock option, restricted stock, dividend equivalent right,
or other equity-based award, to the extent that such award was granted before
the Effective Date and to the extent expressly provided in the written agreement
evidencing such award; or (v) any right to indemnification the Executive may
have from the Corporation or the Executive’s right to be covered under any
applicable insurance policy, with respect to any liability the Executive
incurred or might incur as an employee, officer or director of the Corporation
or its affiliates, including, without limitation, pursuant to Section 22.



4.3   Conditions to Termination Benefits; Exclusive Remedy.

(a) This Section 4.3 shall apply notwithstanding anything else contained in this
Agreement to the contrary. As a condition precedent to any Corporation
obligation to the Executive pursuant to Section 4.2(b), (i) the Executive shall
have provided the Corporation with a valid, executed Supplemental Release as
contemplated by Section 1.3, and such Supplemental Release shall have not been
revoked by the Executive pursuant to any revocation rights afforded by
applicable law, and (ii) the Executive shall have complied with any and all
covenants set forth in Section 7 hereof. The Corporation shall have no
obligation to make any payment or provide any benefit to the Executive pursuant
to Section 4.2(b) unless and until the Supplemental Release becomes irrevocable
by the Executive under the Age Discrimination in Employment Act of 1967, or at
any time after a breach by the Executive of any covenant set forth in Section 7.

(b) The Executive agrees that the payments contemplated by Section 4.2 shall
constitute the exclusive and sole remedy for any termination of his employment
and the Executive covenants not to assert or pursue any other remedies, at law
or in equity, with respect to any termination of employment. The Corporation and
the Executive acknowledge and agree that there is no duty of the Executive to
mitigate damages under this Agreement, and there shall be no offset against any
amounts due to the Executive under this Agreement on account of any remuneration
attributable to any subsequent employment that the Executive may obtain. All
amounts paid to the Executive pursuant to Section 4.2 shall be paid without
regard to whether the Executive has taken or takes actions to mitigate damages
and, subject to all applicable laws and regulations, shall not be subject to
setoff, counterclaim, recoupment, defense or other right which the Corporation
may have against the Executive or others.



4.4   Certain Defined Terms.

(a) As used herein, “Accrued Obligations” means:

(i) any Base Salary that had accrued but had not been paid (including accrued
and unpaid vacation time) prior to the Retirement Date;

(ii) any incentive bonus payable pursuant to Section 2.2 that had been earned as
of the Retirement Date but had not previously been paid;

(iii) any reimbursement due to the Executive pursuant to Section 3.2 for
expenses incurred by the Executive prior to the Retirement Date; and

(iv) any other amounts or benefits required to be paid or provided by law or
under any employee benefit plan, program, policy or practice of the Corporation
(other than benefits in the nature of severance pay under any such plan,
program, policy or practice).

Subject to Section 23, all amounts in (i), (ii) and (iii) shall be paid promptly
after the Retirement Date and the amounts and benefits in (iv) shall be paid or
provided in accordance with their terms.

(b) As used herein, “Cause” shall mean either of the following:

(i) with respect to any time during the Period of Employment in which the
Executive is serving as the CEO, that any of the following events or
contingencies exists or has occurred:

(A) the Executive is convicted of, or pleads guilty or nolo contendre to, a
felony (whether or not involving the Corporation or any of its affiliates),
which constitutes a crime of moral turpitude and/or is punishable by
imprisonment in a state or federal correction facility; or

(B) the Executive commits an act involving willful malfeasance or gross
negligence; or

(C) the Executive commits an act of fraud or material dishonesty, whether before
or at any time after the Effective Date;

(D) the Executive willfully and repeatedly fails or refuses to perform his
duties as required by this Agreement on an exclusive and full-time basis;
provided that there shall be no determination of Cause pursuant to this
subparagraph (D) unless the Executive shall have received written notice from
the Board stating the nature of such failure or refusal and affording the
Executive at least ten (10) days to correct the act or omission asserted to
constitute Cause; or

(E) the willful and material violation by the Executive of any reasonable rule,
regulation or policy of the Corporation applicable to senior executives of the
Corporation unless such violation is cured to the satisfaction of the Board
promptly following written notice by the Board to the Executive; or

(ii) at any time during the Period of Employment (whether or not the Executive
is then serving as the CEO), a breach by the Executive of any of the covenants
set forth in Section 7 hereof or, prior to the Period of Employment, a breach by
the Executive of any similar covenant under the Prior Employment Agreement.

A determination by the Board that Cause exists shall be effective only if
approved by at least a majority of the Board (not counting the Executive if he
is then a member of the Board) voting in person at a meeting at which Executive
is entitled to be present (with counsel) and respond to any basis that may be
asserted as constituting Cause (a summary of which shall be supplied to the
Executive in writing at least five (5) days before any such meeting). For
purposes of Section 4.4(b)(i), no act or failure to act, on the Executive’s part
shall be considered “willful” unless done, or omitted to be done, by the
Executive not in good faith and without reasonable belief that the Executive’s
action or omission was in the best interest of the Corporation.



5.   Section 280G Gross-Up. The Executive shall be covered by the tax gross-up
provisions set forth in Exhibit E hereto, incorporated herein by this reference.



6.   Means and Effect of Termination. Any termination of the Executive’s
employment under this Agreement shall be communicated by written notice of
termination from the terminating party to the other party. The notice of
termination shall indicate the specific provision(s) of this Agreement relied
upon in effecting the termination. Upon the occurrence of any such termination,
the Executive shall be deemed to have resigned as a officer and employee of the
Corporation and its affiliates as of the Retirement Date without the giving of
any notice or taking of any other action.



7.   Protective Covenants.



7.1   Confidential Information. As a material part of the consideration for the
Corporation’s commitment to the terms of this Agreement, the Executive hereby
agrees that the Executive will not at any time (whether during or after the
Executive’s employment with the Corporation), other than in the course of the
Executive’s duties hereunder, disclose or use for the Executive’s own benefit or
purposes or the benefit or purposes of any other person, firm, partnership,
joint venture, association, corporation or other business organization, entity
or enterprise, any trade secrets, or other confidential data or information
relating to customers, development programs, costs, marketing, trading,
investment, sales activities, promotion, credit and financial data, financing
methods, or plans of the Corporation or any of its affiliates (collectively,
“Confidential Information”); provided, however, that the foregoing shall not
apply to information which is generally known to the industry or the public,
other than as a result of the Executive’s breach of this covenant. The Executive
further agrees that the Executive will not retain or use for his account, at any
time, any trade names, trademark or other proprietary business designation used
or owned in connection with the business of the Corporation or any of its
affiliates (the Corporation and its affiliates are referred to, collectively, as
the “Company Group”). Notwithstanding the foregoing, this Section 7.1 shall not
apply when (i) disclosure of Confidential Information is required by law or by
any court, arbitrator, mediator or administrative or legislative body (including
any committee thereof) with apparent jurisdiction to order the Executive to
disclose or make available such information (provided, however, that the
Executive shall immediately notify the Corporation in writing upon receiving a
request for such information), or (ii) with respect to any other litigation,
arbitration or mediation involving this Agreement, including but not limited to
enforcement of this Agreement.



7.2   Return of Confidential Material. The Executive shall promptly deliver to
the Corporation upon the termination of Executive’s employment with the
Corporation, for any reason, or any time the Corporation may so request, all
memoranda, notes, records, reports, manuals, charts, and any other documents of
a confidential nature belonging to the Company Group, including all copies,
wherever and however located, including electronically, of such materials which
the Executive may then possess or have under the Executive’s control. Upon
termination of the Executive’s employment with the Corporation, the Executive
shall not take any document, data, or other material of any nature containing or
pertaining to the proprietary information of the Company Group.



7.3   No Competing Employment. The Executive acknowledges and recognizes the
highly competitive nature of the businesses of the Corporation, the amount of
sensitive and confidential information involved in the discharge of the
Executive’s position with the Corporation, and the harm to the Corporation that
would result if such knowledge or expertise was disclosed or made available to a
competitor. Based on that understanding, the Executive hereby expressly agrees
that, during the Period of Employment and for a period of one year following the
Severance Date (or, if longer, during any period in which the Executive is
receiving severance or other payments from the Corporation hereunder), the
Executive shall not, without prior written approval of the Corporation, directly
or indirectly own an interest in, manage, operate, join, control, lend money or
render financial assistance to, as an officer, employee, partner, stockholder,
consultant or otherwise, any individual, partnership, firm, corporation or other
business organization or entity that, at such time directly competes with the
Company Group in the business of, underwriting, purchasing, securitizing,
selling or servicing residential mortgage loans and lines of credit (a
“Competing Company”). Notwithstanding the foregoing, the Executive shall be
entitled to own up to 5% of the outstanding securities of any entity if such
securities are registered under Section 12(b) or (g) of the Securities Exchange
Act of 1934, as amended, and, upon approval of the Board, the Executive shall be
entitled to purchase securities of a Competing Company entity if such securities
are offered to investors irrespective of any employment or other participation
in the entity by the investor. Furthermore, the Executive may hold less than
five percent (5%) interest in mutual funds, private equity funds, hedge funds
and similar pooled entities that have interest in competing entities so long as
such investments are completely passive; provided, however, that in no event
shall the Executive’s aggregate ownership (whether such ownership is direct or
through a fund or other entity) in any Competing Company exceed 5% of the
outstanding securities of such entity.



7.4   Prohibition on Solicitation of Customers. During the Period of Employment
and for a period of one year following the Severance Date (or, if longer, during
any period in which the Executive is receiving severance or other payments from
the Corporation hereunder), the Executive shall not, directly or indirectly,
either for the Executive or for any other person or entity, solicit any person
or entity to terminate such person’s or entity’s contractual and/or business
relationship with the Company Group, nor shall the Executive interfere with or
disrupt or attempt to interfere with or disrupt any such relationship. The
foregoing shall not be violated by general advertising of a customary nature not
targeted at such persons or entities, nor by serving as a reasonable and
customary reference upon request.



7.5   Prohibition on Solicitation of the Company’s Employees or Independent
Contractors After Termination. During the Period of Employment and for a period
of one year following the Severance Date (or, if longer, during any period in
which the Executive is receiving severance or other payments from the
Corporation hereunder), the Executive will not directly or indirectly solicit
any of the Company Group’s employees, agents, or independent contractors to
leave the employ of the Company Group for a Competing Company. The foregoing
shall not be violated by general advertising of a customary nature not targeted
at such employees, agents or independent contractors, nor be serving as a
reasonable and customary reference upon request.



7.6   Right to Injunctive and Equitable Relief. The Executive’s obligations not
to disclose or use Confidential Information and to refrain from the
solicitations described in this Section 7 are of a special and unique character,
which gives them a peculiar value. The Corporation cannot be reasonably or
adequately compensated in damages in an action at law in the event the Executive
breaches such obligations, and the breach of such obligations would cause
irreparable harm to the Corporation. Therefore, the Executive expressly agrees
that the Corporation shall be entitled to injunctive and other equitable relief
without bond or other security in the event of such breach in addition to any
other rights or remedies which the Corporation may possess. Furthermore, the
obligations of the Executive and the rights and remedies of the Corporation
under this Section 7 are cumulative and in addition to, and not in lieu of, any
obligations, rights, or remedies created by applicable law relating to
misappropriation or theft of trade secrets or confidential information.



7.7   Cooperation. The Executive agrees that the Period of Employment and
thereafter, he shall respond to all reasonable inquiries of the Corporation
about any matters concerning the Corporation or its affairs that occurred or
arose during the Executive’s employment by the Corporation, and the Executive
further agrees to reasonably cooperate with the Corporation in investigating,
prosecuting and defending any charges, claims, demands, liabilities, causes of
action, lawsuits or other proceedings by, against or involving the Corporation
relating to the period during which the Executive was employed by the
Corporation or relating to matters of which the Executive has or should have
knowledge or information. The Executive further agrees that, except as required
by law, the Executive will at no time voluntarily serve as a witness or offer
written or oral testimony against the Corporation in conjunction with any
complaints, charges or lawsuits brought against the Corporation by or on behalf
of any current or former employees, or any governmental or administrative
agencies related to his period of employment and will provide the Corporation
with notice of any subpoena or other request for such information or testimony.



7.8   Remedy for Breach of Section 7. In the event the Executive willfully
breaches any provision contained in this Section 7 in any material manner, and
notwithstanding anything else to the contrary, then, in addition to any other
legal remedies the Corporation may have, the Corporation shall have the right to
take any or all of the following actions: (a) terminate the payments and
benefits contemplated by this Agreement and/or (b) terminate any and all stock
options and other equity-based awards theretofore granted to the Executive by
the Corporation (to the extent not theretofore exercised or paid, as
applicable); provided, however, that if a cure is reasonably possible in the
circumstances, the Corporation shall provide the Executive with written notice
of the breach and shall not take any of the above actions unless the Executive
fails to cure the breach within ten (10) business days’ after such notice.



8.   Withholding Taxes. Notwithstanding anything else herein to the contrary,
the Corporation may withhold (or cause there to be withheld, as the case may be)
from any amounts otherwise due or payable under or pursuant to this Agreement
such federal, state and local income, employment, or other taxes as may be
required to be withheld pursuant to any applicable law or regulation.



9.   Assignment. This Agreement and the rights, duties, and obligations
hereunder may not be assigned or delegated by any party without the prior
written consent of the other party and any such attempted assignment and
delegation shall be void and be of no effect. Notwithstanding the foregoing
provisions of this Section 9, in the event of a merger, consolidation, or
transfer or sale of all or substantially all of the assets of the Corporation
with or to any other individual(s) or entity, this Agreement shall, subject to
the provisions hereof, be binding upon and inure to the benefit of such
successor and such successor shall discharge and perform all the promises,
covenants, duties, and obligations of the Corporation hereunder.



10.   Number and Gender. Where the context requires, the singular shall include
the plural, the plural shall include the singular, and any gender shall include
all other genders.



11.   Section Headings. The section headings of, and titles of paragraphs and
subparagraphs contained in, this Agreement are for the purpose of convenience
only, and they neither form a part of this Agreement nor are they to be used in
the construction or interpretation thereof.



12.   Governing Law. This Agreement, and all questions relating to its validity,
interpretation, performance and enforcement, as well as the legal relations
hereby created between the parties hereto, shall be governed by and construed
under, and interpreted and enforced in accordance with, the laws of the State of
California, notwithstanding any California or other conflict of law provision to
the contrary. (The Executive and the Corporation are sometimes referred to in
this Agreement as the “parties” hereto.)



13.   Severability. If any provision of this Agreement or the application
thereof is held invalid, the invalidity shall not affect other provisions or
applications of this Agreement which can be given effect without the invalid
provisions or applications and to this end the provisions of this Agreement are
declared to be severable.



14.   Entire Agreement. This Agreement embodies the entire agreement of the
parties hereto respecting the matters within its scope. This Agreement
supersedes all prior or contemporaneous agreements of the parties hereto and
that directly or indirectly bear upon the subject matter hereof (including,
without limitation, the Prior Employment Agreement except to the extent
necessary to effect Section 2.2 and Section 4.4(b)), other than any prior
agreement relating to any right to indemnification the Executive may have from
the Corporation or the Executive’s right to be covered under any applicable
insurance policy, with respect to any liability the Executive incurred or may
incur as an employee, officer or director of the Corporation or its affiliates.
Any negotiations, correspondence, agreements, proposals or understandings prior
to the Effective Date relating to the subject matter hereof shall be deemed to
have been merged into this Agreement, and to the extent inconsistent herewith,
such negotiations, correspondence, agreements, proposals, or understandings
shall be deemed to be of no force or effect. There are no representations,
warranties, or agreements, whether express or implied, or oral or written, with
respect to the subject matter hereof, except as expressly set forth herein. This
Agreement is an integrated Agreement.

Any written agreement evidencing a stock option or other equity-based incentive
previously granted by the Corporation is outside of the scope of this Agreement
as to the terms and conditions of the award evidenced by such agreement.



15.   Modifications. This Agreement may not be amended, modified or changed (in
whole or in part), except by a formal, definitive written agreement expressly
referring to this Agreement, which agreement is executed by both of the parties
hereto.



16.   Waiver. Neither the failure nor any delay on the part of a party to
exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any right, remedy, power or privilege, nor shall any waiver of any
right, remedy, power or privilege with respect to any occurrence be construed as
a waiver of such right, remedy, power or privilege with respect to any other
occurrence. No waiver shall be effective unless it is in writing and is signed
by the party asserted to have granted such waiver.



17.   Arbitration. Any controversy arising out of or relating to this Agreement,
its enforcement or interpretation, or because of an alleged breach, default, or
misrepresentation in connection with any of its provisions, or any other
controversy arising out of the Executive’s employment, including, but not
limited to, any state or federal statutory claims, shall be submitted to
arbitration in Orange County, California, before a sole arbitrator selected from
Judicial Arbitration and Mediation Services, Inc., Orange County, California, or
its successor (“JAMS”), or if JAMS is no longer able to supply the arbitrator,
such arbitrator shall be selected from the American Arbitration Association, and
shall be conducted in accordance with the provisions of California Code of Civil
Procedure §§ 1280 et seq. as the exclusive forum for the resolution of such
dispute; provided, however, that provisional injunctive relief may, but need
not, be sought by either party to this Agreement in a court of law while
arbitration proceedings are pending, and any provisional injunctive relief
granted by such court shall remain effective until the matter is finally
determined by the Arbitrator. Final resolution of any dispute through
arbitration may include any remedy or relief which the Arbitrator deems just and
equitable, including any and all remedies provided by applicable state or
federal statutes. At the conclusion of the arbitration, the Arbitrator shall
issue a written decision that sets forth the essential findings and conclusions
upon which the Arbitrator’s award or decision is based. Any award or relief
granted by the Arbitrator hereunder shall be final and binding on the parties
hereto and may be enforced by any court of competent jurisdiction. The parties
hereto acknowledge and agree that they are hereby waiving any rights to trial by
jury in any action, proceeding or counterclaim brought by either of the parties
hereto against the other in connection with any matter whatsoever arising out of
or in any way connected with this Agreement or the Executive’s employment. The
parties agree hereto that the Corporation shall be responsible for payment of
the forum costs of any arbitration hereunder, including the Arbitrator’s fee.
The Executive and the Corporation further agree that in any proceeding to
enforce the terms of this Agreement, the prevailing party shall be entitled to
its or his reasonable attorneys’ fees and costs (other than forum costs
associated with the arbitration) incurred by it or him in connection with
resolution of the dispute in addition to any other relief granted.
Notwithstanding this provision, the parties hereto may mutually agree to mediate
any dispute prior to or following submission to arbitration.

18. Notices.

(a) All notices, requests, demands and other communications required or
permitted under this Agreement shall be in writing and shall be deemed to have
been duly given and made if (i) delivered by hand, (ii) otherwise delivered
against receipt therefor, or (iii) sent by registered or certified mail, postage
prepaid, return receipt requested. Any notice shall be duly addressed to the
parties hereto as follows:

(i) if to the Corporation:

New Century Financial Corporation

18400 Von Karman Avenue, Suite 1000

Irvine, California 92612

Attn: General Counsel

with a copy to:

New Century Financial Corporation

18400 Von Karman Avenue, Suite 1000

Irvine, California 92612

Attn: Lead Director

(ii) if to the Executive, to the Executive’s last address as reflected on the
books of the Company.

(b) Any party may alter the address to which communications or copies are to be
sent by giving notice of such change of address in conformity with the
provisions of this Section 18 for the giving of notice. Any communication shall
be effective when delivered by hand, when otherwise delivered against receipt
therefor, or five (5) business days after being mailed in accordance with the
foregoing.



19.   Legal Counsel; Mutual Drafting. Each party recognizes that this is a
legally binding contract and acknowledges and agrees that they have had the
opportunity to consult with legal counsel of their choice. Each party has
cooperated in the drafting, negotiation and preparation of this Agreement.
Hence, in any construction to be made of this Agreement, the same shall not be
construed against either party on the basis of that party being the drafter of
such language. Executive agrees and acknowledges that he has read and
understands this Agreement, is entering into it freely and voluntarily, and has
been advised to seek counsel prior to entering into this Agreement and has had
ample opportunity to do so.



20.   Provisions that Survive Termination. The provisions of Sections 4.2, 4.3,
4.4, 5, 7 through 19, 21 and 22, and this Section 20, and any other section
hereof that by its terms is required to survive under the circumstances shall
survive any termination of the Period of Employment.



21.   Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original as against any party
whose signature appears thereon, and all of which together shall constitute one
and the same instrument. This Agreement shall become binding when one or more
counterparts hereof, individually or taken together, shall bear the signatures
of all of the parties hereto reflected hereon as the signatories. Photographic
copies of such signed counterparts may be used in lieu of the originals for any
purpose.



22.   Indemnification.

(a) The Corporation agrees that (i) if the Executive is made a party, or is
threatened to be made a party, to any threatened or actual action, suit or
proceeding whether civil, criminal, administrative, investigative, appellate or
other (a “Proceeding”) by reason of the fact that he is or was a director,
officer or employee of the Corporation or is or was serving at the request of
the Corporation as a director, officer, member, employee, agent, manager,
consultant or representative of another person or (ii) if any claim, demand,
request, investigation, controversy, threat, discovery request or request for
testimony or information (a “Claim”) is made, or threatened to be made, that
arises out of or relates to the Executive’s service in any of the foregoing
capacities, whether arising before or after the Effective Date, then the
Executive shall promptly be indemnified and held harmless by the Corporation to
the fullest extent legally permitted or authorized by the Corporation’s
certificate of incorporation, bylaws or Board resolutions or, if greater, by the
laws of the State of Maryland, against any and all costs, expenses, liabilities
and losses (including, without limitation, attorney’s fees, judgments, interest,
expenses of investigating, defending or obtaining indemnity with respect to any
Proceeding or Claim, penalties, fines, ERISA excise taxes or penalties and
amounts paid or to be paid in settlement) incurred or suffered by the Executive
in connection therewith, and such indemnification shall continue as to the
Executive even if he has ceased to be a director, officer or employee of the
Corporation or a director, officer, member, employee, agent, manager, consultant
or representative of such other person and shall inure to the benefit of the
Executive’s heirs, executors and administrators. To the extent permitted by law,
the Corporation shall advance to the Executive all costs and expenses incurred
by him in connection with any such Proceeding or Claim within thirty (30) days
after receiving written notice requesting such an advance. Such notice shall
include, to the extent required by applicable law, an undertaking by the
Executive to repay the amount advanced if he is ultimately determined not to be
entitled to indemnification against such costs and expenses.

(b) Neither the failure of the Corporation (including its Board, independent
legal counsel or stockholders) to have made a determination in connection with
any request for indemnification or advancement under Section 22(a) that the
Executive has satisfied any applicable standard of conduct, nor a determination
by the Corporation (including its Board, independent legal counsel or
stockholders) that the Executive has not met any applicable standard of conduct,
shall create a presumption that the Executive has not met an applicable standard
of conduct.

(c) During the Period of Employment and for a period of six (6) years
thereafter, the Corporation shall keep in place a directors and officers’
liability insurance policy (or policies) providing comprehensive coverage to the
Executive to the extent that the Corporation provides such coverage for any
other present or former senior executive or director of the Corporation.

(d) The provisions of this Section 22 shall apply to the estate, executor,
administrator, heirs, legatees or devisees of the Executive.



23.   Section 409A.

(a) Notwithstanding any provision of this Agreement to the contrary, if the
Executive is a “specified employee” as defined in Section 409A of the Code
(“Code Section 409A”), the Executive shall not be entitled to any payments upon
a termination of his employment until the earlier of (i) the date which is six
(6) months after his termination of employment for any reason other than death,
or (ii) the date of the Executive’s death. Furthermore, with regard to any
benefit to be provided upon a termination of employment, to the extent required
by Code Section 409A, the Executive shall pay the premium for such benefit
during the aforesaid period and be reimbursed by the Corporation therefor
promptly after the end of such period. Any amounts otherwise payable to the
Executive following a termination of his employment that are not so paid by
reason of this Section 23(a) shall be paid as soon as practicable after the date
that is six (6) months after the termination of the Executive’s employment (or,
if earlier, the date of the Executive’s death). The provisions of this Section
23(a) shall only apply if, and to the extent, required to comply with Code
Section 409A.

(b) The Corporation shall use its best efforts to design, administer and timely
amend (to the extent necessary) its benefit plans, programs, agreements, awards
and arrangements with, covering, granted to, or in which the Executive
participates so as to comply with the requirements of Code Section 409A. Any
amendment required pursuant to the preceding sentence shall be designed to
preserve the intended benefits to the maximum extent reasonably possible. To the
extent the Executive’s consent is required to effect any such amendment, the
Executive agrees to so consent.

(c) To the extent that this Agreement or any plan, program or award of the
Corporation in which the Executive participates or which has been or is granted
by the Corporation to the Executive, as applicable, is subject to Code
Section 409A, the Corporation and the Executive agree that the terms and
conditions of plan, program or award shall be construed and interpreted to the
maximum extent reasonably possible, without altering the fundamental intent of
the agreement, to comply with Code Section 409A.

[The remainder of this page has intentionally been left blank.]

1

IN WITNESS WHEREOF, the Corporation and the Executive have executed this
Agreement as of the Effective Date.

“CORPORATION”

New Century Financial Corporation,
a Maryland corporation

By: /s/ Stergios Theologides
Print Name: Stergios Theologides
Title: Executive Vice President—Corporate Affairs
and General Counsel


“EXECUTIVE”

/s/ Robert K. Cole



    Robert K. Cole

2